Hon. James Il. Strong                   Opinion No. V-l    178
dounty Attorney
Panola county                           Re:   Authority of the Commissioners’
Carthage,  Texas                              Court to expend county funds in
                                              connection with the .“Interna-
                                              tional Farm Exchange Project,”
                                              enabling a farm youth of the
                                              county to reside on a farm in
                                              a foreign country while a youth
                                              from that country resides with
Dear   Sir:                                   farm families   in the county.

         We refer to your opinion request concerning the authority of
a Commissioners,’    Court to expend county funds for traveling expenses
of young agriculturists   in connection with the ‘International Farm Ex-
change Project. *

           You state that A. & M. College and the United States Depart-
ment of Agriculture    sponsor a 1951 International    Farm Exchange Pro-
ject which permits    Texas five Z-way exchanges of young agriculturists
with foreign countries,     One boy in Panola County is qualified to par-
ticipate.   The plan involves an exchange with England.      The Panola
boy will live in England with farm families;     two English boys will live
in your county with farm families.      The travel expenses,   or a part
thereof, for the boy going to England and for the English boys while
in this country must be provided locally.      The Commissioners’     Court
of Panola County desires     to have a local boy participate  in the pro-
ject.   You ask if the travel expenses of these boys may be paid out
of Panola County funds, and refer in connection therewith to Articles
164 and 2372d.V.C.S.

            This office, following the decisions      of the Texas Courts, has
repeatedly held that the Commissioners’           Court is a court of limited
jurisdiction    and has only such powers as are conferred upon it, either
by express terms or by necessary          implication,   by the statutes  and
Constitution of this State.     Childres,s County v. State, 127 Tex. 343,
                                                                                    .



Hon.    James   R. Strong,   Page    2, V-1178



92 S.W.2d 1011 (1936); Von Rosenberg      v. Lovett, 173 S.W. 508 (Tex.
Civ. App. 1915, error ref.);‘Roper   v. Hall, 280 S.W. 289 (Tex. Civ.
App. 1926); Art. 2351, V.C.S.;   11 Tex. Jur. 632, Counties, Sec. 95;
20 C.J.S. 1006, Counties, Sec. 173; Att’y Gen. Gp. O-6294 (1944).

            Article   164, V.C.S.,   provides    as follows:

              ‘“The Commissioner’s    Court of any county of this
       State is authorized to establish and conduct co-operative
       demonstration    work in Agriculture     and home economics
       in co-operation    with the Agricultural   and Mechanical
       College of Texas, upon such terms and conditions as may
       be agreed upon by the Commissioners’         Court and the
       agents of the Agricultural    and Mechanical    College of
       Texas; and may employ such means, and may appropriate
       and expend such sums of money as may be necessary            to
       effectively  establish and carry on such demonstration
       work in Agriculture     and Home Economics      in their re-
       spective counties.”

           It is thus to be observed that the above quoted article author-
ized Commissioners’       Courts to establish   and conduct co-operative
demonstration     work in cooperation   with A. & M. College and to expend
county funds as may be necessary       to effectively  carry on such demon-
stration work in their county.     This article does not expressly     pro-
vide for, nor can it legally be construed to contemplate,      the expendi-
ture of county public funds for traveling expenses of young agricultur-
ists to or from foreign countries for the purpose of observing        foreign
agricultural    pursuits.  Wholesome    as the proposed plan may be, still
visits to a foreign country for the purpose of observing agricultural
pursuits is not a part of “co-operative       demonstration  work. “.           \


           The same conclusion must be reached with respect to Article
2372d.     That statute authorizes   Commissioners’    Courts to provide
annual exhibits of agricultural    and other designated products and for
the erection of buildings in their county for such exhibit purposes.
It does not expressly   authorize,  nor is it subject to a legal construc-
tion that would impliedly permit, the expenditure of county funds to
pay for traveling expenses of any individual to or from foreign
countries.

         Accordingly,  it follows that the Commissioners’  Court is
without statutory authority to expend county funds for the purpose of
    .-.
.


          Hon. James   R. Strong,   Page    3, V-1178



          paying traveling expenses of young agriculturists     to or from for-
          eign countries in connection with the “‘International    Farm Exchange
          Project. ‘I’

                                           SUMM,ARY

                   Under the laws of this State, a Commissioners’
              Court is without statutory authority to expend county
              funds in payment of traveling expenses of young agri-
              culturists  to or from foreign countries in connection
              with the United States Department    of Agriculture’ “In-
              ternational  Farm Exchange Project.“’

          APPROVED:                                     Yours     very truly,

          J. C. Davis, Jr.                               PRICE DANIEL
          County Affairs Division                       Attorney General

          Jesse P. Luton, Jr.
          Reviewing Assistant
                                                        gy-&=~-
          Charles D. Mathews                               Chester E. Ollison
          First Assistant                                      Assistant

          CEO:mw:mf